J-S24018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DAMOND GROVER

                            Appellant                  No 994 WDA 2016


                   Appeal from the PCRA Order May 13, 2016
               In the Court of Common Pleas of Allegheny County
                Criminal Division at No: CP-02-CR-0005610-1994




COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

DAMOND GROVER

                            Appellant                 No. 1129 WDA 2016


                   Appeal from the PCRA Order July 11, 2016
               In the Court of Common Pleas of Allegheny County
                Criminal Division at No: CP-02-CR-0005610-1994


BEFORE: PANELLA, STABILE, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                              FILED JUNE 12, 2017



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-S24018-17



       Appellant Damond Grover pro se appeals from the May 13, 2016 and

July 11, 2016 orders of the Court of Common Pleas of Allegheny County

(“PCRA court”), which dismissed as untimely his serial petitions for collateral

relief under the Post Conviction Relief Act (the “Act”), 42 Pa.C.S.A. §§ 9541-

46. Upon review, we affirm.

       The facts and procedural history of this case are undisputed.        As

recounted by the PCRA court:

             On January 11, 1995, [Appellant] was found guilty of
       second-degree murder, robbery, criminal conspiracy and of
       carrying a firearm without a license. [He] was sentenced to the
       mandatory sentence of life without the possibility of parole in
       addition to a sentence of eight to sixteen years which was to run
       concurrent with the sentence of life. [Appellant] filed an appeal
       to the Superior Court, which affirmed the judgment of sentence
       on June 28, 1996.       On March 17, 1997, the Pennsylvania
       Supreme Court denied [Appellant’s] petition for allowance of
       appeal. [Appellant] did not seek review by the United States
       Supreme Court and, accordingly, his judgment of sentence
       became final on June 16, 1997. [At docket number 994 WDA
       2016, Appellant] filed the instant petition for coram nobis on
       September 14, 2015,[1] more than eighteen years after his
       judgment of sentence had become final.




____________________________________________


1
  Section 9542 of the PCRA provides in that the PCRA “shall be the sole
means of obtaining collateral relief and encompasses all other common law
and statutory remedies for the same purpose that exist when this
subchapter takes effect, including habeas corpus and coram nobis.” 42
Pa.C.S.A. § 9542 (emphasis added). Thus, the PCRA statute subsumes the
writ of coram nobis. See Commonwealth v. Turner, 80 A.3d 754, 770
(Pa. 2013) (“The PCRA at Section 9542 subsumes the remedies of habeas
corpus and coram nobis.”); accord Commonwealth v. Descardes, 136
A.3d 493, 501 (Pa. 2016). Accordingly, the trial court properly treated
Appellant’s writ of coram nobis as a PCRA petition.



                                           -2-
J-S24018-17



PCRA Court Opinion, 9/19/16, at 2-3. At docket number 1129 WDA 2016,

Appellant pro se filed a “motion to modify and correct sentence” on March 1,

2016. Treating Appellant’s writ of coram nobis as a PCRA petition, the PCRA

court denied Appellant relief on May 13, 2016.2         Similarly, treating it as a

PCRA petition, on July 11, 2016, the PCRA court dismissed as untimely

Appellant’s motion to modify and correct sentence. Appellant pro se timely

appealed from both orders.3            Following Appellant’s filing of a Pa.R.A.P.

1925(b) statement of errors complained of on appeal, the trial court issued a

Pa.R.A.P. 1925(a) opinion, concluding that Appellant’s PCRA petitions were

untimely and that he failed to plead and prove any exceptions to the PCRA’s

time-bar.

       On appeal,4 Appellant raises six issues for our review:

       [I.] Did the [trial c]ourt’s action(s) violate the due process
       protections afforded by the 14th Amendment of the United
       States Constitution?


____________________________________________


2
  By way of background, on May 13, 2003, a panel of this Court affirmed the
dismissal of Appellant’s first PCRA petition, agreeing with the PCRA court
that it was untimely. The panel noted that Appellant’s PCRA petition “had to
be filed by June 16, 1998, but was not filed until March 3, 2000.”
Commonwealth v. Grover, No. 684 WDA 2002, unpublished memorandum
at 2 (Pa. Super. filed May 13, 2003).
3
  On September 12, 2016, we sua sponte consolidated the appeals at docket
numbers 994 WDA 2016 and 1129 WDA 2016.
4
  “On appeal from the denial of PCRA relief, our standard of review requires
us to determine whether the ruling of the PCRA court is supported by the
record and free of legal error.” Commonwealth v. Widgins, 29 A.3d 816,
819 (Pa. Super. 2011).



                                           -3-
J-S24018-17


      [II.] Did the sentencing court abuse its discretion thereby
      committing error by changing sentencing statute to 42 Pa.C.S.A.
      § 9711?

      [III.] Does the statute at 42 Pa.C.S.A. § 9711 possess statutory
      authorization to support a sentence of life imprisonment for
      second degree murder?

      [IV.] Does the lower court’s amended order adhere to the plain
      language of 42 Pa.C.S.A. § 9545(b)(1)(ii)?

      [V.] Did the lower court override or misapply the law when
      changing Appellant’s sentencing statute?

      [VI.] Did the lower court err when it changed Appellant’s coram
      nobis to a Post Conviction Relief Act petition?

Appellant’s Brief at 7 (sic). At the core, Appellant appears to challenge the

legality of his sentence of life imprisonment for second degree murder.

      As a threshold matter, we must determine whether the PCRA court

erred in dismissing as untimely Appellant’s PCRA petitions.           The PCRA

contains the following restrictions governing the timeliness of any PCRA

petition.

      (b) Time for filing petition.--

      (1) Any petition under this subchapter, including a second or
      subsequent petition, shall be filed within one year of the date the
      judgment becomes final, unless the petition alleges and the
      petitioner proves that:
            (i) the failure to raise the claim previously was the
            result of interference by government officials with
            the presentation of the claim in violation of the
            Constitution or laws of this Commonwealth or the
            Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
            unknown to the petitioner and could not have been
            ascertained by the exercise of due diligence; or

            (iii) the right asserted is a constitutional right that
            was recognized by the Supreme Court of the United
            States or the Supreme Court of Pennsylvania after
            the time period provided in this section and has been
            held by that court to apply retroactively.

                                     -4-
J-S24018-17


      (2) Any petition invoking an exception provided in paragraph (1)
      shall be filed within 60 days of the date the claim could have
      been presented.

      (3) For purposes of this subchapter, a judgment becomes final at
      the conclusion of direct review, including discretionary review in
      the Supreme Court of the United States and the Supreme Court
      of Pennsylvania, or at the expiration of time for seeking the
      review.

42   Pa.C.S.A.    §   9545(b).     Section   9545’s   timeliness    provisions   are

jurisdictional.   Commonwealth v. Ali, 86 A.3d 173, 177 (Pa. 2014).

Additionally, we have emphasized repeatedly that “the PCRA confers no

authority upon this Court to fashion ad hoc equitable exceptions to the PCRA

time-bar in addition to those exceptions expressly delineated in the Act.”

Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003) (citations

omitted).

      Here, as stated earlier, the record reflects that Appellant’s judgment of

sentence became final on June 16, 1997. See 42 Pa.C.S.A. § 9545(b)(3);

Pa.R.A.P. 903(a).     Appellant, therefore, had until June 16, 1998 to file a

timely PCRA petition.       The current filings are facially untimely given they

were filed on September 14, 2015 and March 1, 2016, respectively.

      The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.      Here, Appellant has failed to allege, let

alone prove, any exceptions to the one-year time bar.              Accordingly, the

PCRA court did not err in dismissing as untimely Appellant’s PCRA petitions

for want of jurisdiction.

      Orders affirmed.

                                       -5-
J-S24018-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/12/2017




                          -6-